DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2,4-7,9-10,12-13,15-17,27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al (US Pub No. 20050112341), in view of Kim et al (US Pub No. 20130248867).

 	With respect to claim 1, Ito et al discloses a circuit device layer comprising a transistor (20,Fig.8H); a display element layer comprising: a first electrode (41,Fig.8H) connected to the transistor; a second electrode (46,Fig.8H) disposed on the first electrode (Fig.8H); an organic layer (Para 55, 45,Fig.8H) interposed between the first electrode and the second electrode; a first  layer (43,Fig.8H) comprising a first opening exposing the first electrode (Fig.8D); and a second layer (44,Fig.8H) disposed on the first layer, the second layer comprising a second opening overlapping the first opening (Fig.8H); and an encapsulation layer (47,Fig.8H) disposed on the display element layer, wherein a top surface of the first pixel definition layer is exposed by the organic layer (because 45 is not formed on top surface of 43 as is shown in Fig.8G), the second electrode is in contact with a side surface of the second layer (44 in opening is in contact with 46,Fig.8H) defining the second openings (Fig.8H). However, Ito et al does not explicitly disclose a hole control layer disposed between the first electrode and the organic light emitting layer, a top surface of the first layer is exposed by the control and the hole control layer is in contact with the first electrode. On the other hand, Kim et al discloses a hole control layer (201,202,Fig.3E) disposed between the first electrode (115,Fig.3E) and the organic light emitting layer (203,Fig.3E), and the hole control layer is in contact with the first electrode (Fig.3E), a top surface of the first layer (portion of top of 114) is exposed by the hole control layer and the hole control layer is in contact with the first electrode (Fig.3E) . It would have been obvious to one of ordinary skill in the art at the time of invention to modify Ito et al according to the teachings of Kim et al such that hole control layer is in contact with the lower electrode in order to optimize the function of the OLED. 

 	With respect to claim 2, Ito et al discloses wherein the first pixel definition layer has a first repellency to the organic light emitting layer (any value satisfies this limitation,Fig.8H) and the second pixel definition layer has a second repellency to the organic layer (Para 11) , the second repellency being greater than the first repellency (Para 8-11, because the first partition has no problem with attaching to an organic material whereas the second partition is clearly repellent).  With respect to limitation “first repellency obtained by reducing an initial repellency of the first pixel definition layer through a plasma treatment” "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

 	
 	With respect to claim 4, Ito et al discloses wherein a width of the first opening in a direction (x direction,Fig.8E)  is smaller than a width of the second opening in the direction (Fig.8E).

 	With respect to claim 5, Ito et al does not explicitly disclose wherein the first opening comprises a plurality of first openings and the second opening comprises a plurality of second openings, and wherein the plurality of first openings and the plurality of second openings corresponding to the first openings are overlapped with each other in a plan view. However, it would have been obvious to one of ordinary skill in the art at the time of invention to modify Ito et al such that a plurality of first openings and the second opening comprises a plurality of second openings, and wherein the plurality of first openings and the plurality of second openings corresponding to the first openings are overlapped with each other in a plan view, in order to make a plurality of transistors in row and column to process image. 

 	With respect to claim 6, Ito et al does not explicitly disclose wherein the first electrode comprises a plurality of first electrodes, the plurality of first electrodes overlapping the first openings, respectively, and wherein the second electrode overlaps with the first electrodes. However, it would have been obvious to one of ordinary skill in the art at the time of invention to modify Ito et al such that a plurality of first electrodes, the plurality of first electrodes overlapping the first openings, respectively, and wherein the second electrode overlaps with the first electrodes, order to make a plurality of transistors in row and column to process image.


 	With respect to claim 7, Ito et al discloses wherein the second electrode covers the second pixel definition layer (Fig.8H), the top surface of the first pixel definition layer (Fig.8H), and the organic layer (fig.8H).

 	With respect to claim 9, Ito et al discloses wherein the second pixel definition layer is spaced apart from the organic light emitting layer (Fig.8F).

 	With respect to claim 10, Ito et al discloses wherein a side surface of the first pixel definition layer (inner side, Fig.8E) defining the first opening and a side surface of the second pixel definition layer (inner side,Fig.8E) defining the second opening are provided to form a stepwise structure (Fig.8E).

 	With respect to claim 12, Ito et al discloses a first pixel definition layer (43,Fig.8H) comprising a first opening (Fig.8H); a second pixel definition layer (44,Fig.8H) disposed on the first pixel definition layer, the second pixel definition layer comprising a second opening overlapped with the first opening is defined (Fig.8H); and an organic light emitting element(Para 55, 45,41,46, Fig.8H)   comprising a first electrode (41,Fig.8H) exposed by the first opening (Fig.8E), a second electrode (46,Fig.8H) disposed on the first electrode, and an organic light emitting layer (45,Fig.8H) interposed between the first electrode and the second electrode. Ito et al discloses the first pixel definition layer has a first repellency to the organic light emitting layer (Para 8-11, any repellency is enough), the second pixel definition layer has a second repellency to the organic light emitting layer (Abstract), the second repellency being greater than the first repellency of the first pixel definition layer (Abstract, Para 8-11), the second electrode is in contact with a side surface of the second layer (44 in opening is in contact with 46,Fig.8H) defining the second openings (Fig.8H). However, Ito et al does not explicitly disclose a hole control layer disposed between the first electrode and the organic light emitting layer, the hole control layer is in contact with the first electrode and exposes a top surface of the first pixel definition layer. On the other hand, Kim et al discloses a hole control layer (201,202,Fig.3E) disposed between the first electrode (Fig.3E) and the organic light emitting layer (Fig.3E), and the hole control layer is in contact with the first electrode (Fig.3E), a top surface of the first layer (portion of top of 114) is exposed by the hole control layer and the hole control layer is in contact with the first electrode (Fig.3E). It would have been obvious to one of ordinary skill in the art at the time of invention to modify Ito et al according to the teachings of Kim et al such that hole control layer is in contact with the lower electrode in order to optimize the function of the OLED.  However, arts cited above do not explicitly disclose the first repellency obtained by reducing an initial repellency of the first pixel definition layer through a plasma treatment; however, "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

 	With respect to claim 13, Ito et al discloses wherein a top surface of the first pixel definition layer is exposed by the organic layer (Fig.8F).

 	With respect to claim 15, Ito et al discloses wherein the second pixel definition layer is spaced apart from the organic layer (Fig.8F).

 	With respect to claim 16, Ito et al discloses wherein the organic layer is overlapped with each of the first opening and the second opening (Fig.8F).

 	With respect to claim 17, Ito et al discloses wherein a width of the first opening in a direction (x direction,Fig.8E)  is smaller than a width of the second opening in the direction (Fig.8E).
 	With respect to claim 27, Kim et al discloses electron control layer (205,204,Fig.3E) is disposed between top electrode and the light emitting layer (Fig.3E), and Ito et al discloses that top electrode layer 46 covers the exposed portion of the pixel definition layer (Fig.8G), therefore, since electron transport layer is in between top electrode and the light emitting layer, it would have also according to the combinations of the references would cover the exposed portion of the pixel definition layer. It would have been obvious to one of ordinary skill in the art at the time of invention to modify Ito et al according to the teachings of Kim8 et al such that electron transport layer is used and covers the exposed portion of the pixel definition layer, in order to optimize the function of OLED. 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al (US Pub No. 20050112341), in view of Kim et al (US Pub No. 20130248867), in view of KANG (US Pub No. 20150014636).

 	With respect to claim 8, Ito et al does not explicitly disclose wherein the encapsulation layer comprises a first inorganic encapsulation layer covering the second electrode, a second inorganic encapsulation layer disposed on the first inorganic encapsulation layer, and an organic encapsulation layer interposed between the first inorganic encapsulation layer and the second inorganic encapsulation layer. On the other hand, Kang discloses wherein the encapsulation layer comprises a first inorganic encapsulation layer (301,Fig.3D) covering the second electrode (222,Fig.3D), a second inorganic encapsulation layer disposed on the first inorganic encapsulation layer (303,Fig.3D), and an organic encapsulation layer (302,Fig.3D) interposed between the first inorganic encapsulation layer and the second inorganic encapsulation layer . It would have been obvious to one of ordinary skill in the art at the time of invention to modify Ito et al according to the teachings of Kang such that alternating organic and inorganic material are used to form an encapsulation layer, in order to improve the insulation of the pixel material.


Response to Arguments
Applicant's arguments filed on 05/17/2022 have been fully considered but they are not persuasive. Ito was merely missing limitations of hole transport layer and hole control layer, which are really inherent in all OLED devices. Examiner merely used the second reference to show those inherent limitations. 

Allowable Subject Matter
Claim 28 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI N NARAGHI whose telephone number is (571)270-5720. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALI NARAGHI/Examiner, Art Unit 2895